Citation Nr: 1545054	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include as secondary to service-connected postoperative plantar callous left and right foot disabilities. 

3.  Entitlement to an evaluation in excess of 20 percent for service-connected postoperative plantar callous left foot disability.  

4.  Entitlement to an evaluation in excess of 20 percent for service-connected postoperative plantar callous right foot disability.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from March 1980 to March 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  

The reopened issue of service connection for a low back disability and the rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  At the Veteran's July 2015 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the claim for entitlement to service connection for a right knee disability. 

2.  In an April 2002 rating decision, the RO denied service connection for a low back disability, to include as secondary to service-connected postoperative plantar callous left and right foot disabilities; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

3.  Evidence associated with the claims file since the April 2002 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The April 2002 rating decision, which denied service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

At the Veteran's July 2015 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the claim for entitlement to service connection for a right knee disability.  There remains no allegation of errors of fact or law for appellate consideration with regard to the issue.  The Board does not have jurisdiction to review the issue, and dismissal is warranted.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

II. Claim to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a low back disability (characterized as "back condition"), to include as secondary to service-connected postoperative plantar callous left and right foot disabilities, was denied by the RO in an April 2002 rating decision.  The RO denied the claim, noting that the evidence did not show that a back condition was related to military service, nor was there evidence of the disability during military service.  The claim was also denied on a secondary basis.  The RO also determined that the Veteran failed to report to a scheduled examination on the matter.  The Veteran did not file a notice of disagreement with the decision and no new and material evidence was received within a year of the decision.  Therefore, the April 2002 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The Veteran submitted an application to reopen a claim of service connection for a low back disability in April 2010.  The claim was denied by the RO in the August 2010 rating decision that is considered to be on appeal.  

The evidence associated with the claims file since the last final rating action by the RO includes VA treatment records, a private medical note, a VA examination report and a transcript from the Travel Board hearing in July 2015.  This evidence is "new" because it was not previously submitted to agency decision makers.

The private medical note dated in September 2011 indicates that the Veteran's low back pain resulted from hitting a tailgate while in service.  In addition, the Veteran sprained his back two weeks later while lifting a heavy object.  The private examiner opined that the Veteran's back pain was more likely than not a direct result of his military service.  He noted that it also appeared that the Veteran's back pain was more likely than not related to the difficulties he has with his feet since the Veteran walked with a marked right-side limp.  The examiner noted that limping to this extent could definitely cause back pain.  

In addition, at the Veteran's July 2015 Travel Board hearing, he testified that he used a transcutaneous electrical nerve stimulation unit for his back.  He also noted pain and grinding in his back.  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for a low back disability.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Specifically, in its April 2002 rating decision, the RO had denied the claim because the evidence did not show that a back condition was related to military service or service-connected disability.  However, the evidence submitted since the final rating decision reflects a possible relationship between the Veteran's claimed low back condition and his military service and/or a possible relationship with his service-connected bilateral foot disabilities.  Thus, having found that new and material evidence has been added to the record, the Veteran's claim of service connection for a low back condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

The appeal of the issue of entitlement to service connection for a right knee disability is dismissed.

As new and material evidence has been received, the claim of service connection for a low back disability is reopened and, to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is needed for the claims remaining on appeal. 

Regarding the Veteran's claim for increased ratings for his service-connected postoperative plantar callous left and right foot disabilities, a review of the claims file shows that the Veteran's last VA foot examination was in June 2010, over five years ago.  At his July 2015 Travel Board hearing, the Veteran indicated that his left and right foot disabilities had gotten worse since his last examination.  He reported pain, weakness and an abnormal gait.  He noted that his feet throbbed and that he experienced a "pins and needles" sensation at night when he tried to sleep.  He reported that he needed to elevate his feet and a feeling unstable when he walked.  He noted that he used a cane every day.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new foot examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Regarding the Veteran's reopened claim of service connection for a low back disability, a service treatment record dated in January 1981 shows a complaint of low back pain.  An assessment of low back spasm was provided.  Complaints of low back pain were also noted in March 1981 and May 1981 service treatment records.  A March 1982 service treatment record reflects that the Veteran sought treatment for low back pain.  He was assessed with a muscle strain.  

A post-service VA treatment record dated in April 2005 notes that the Veteran suffered injuries while in service which caused chronic foot pain that was worsening with time and were now affecting the Veteran's lower back.  A May 2005 VA treatment record shows that the Veteran complained of chronic low back pain.  The Veteran reported feeling the pain for the past eight to ten years.  

The Veteran underwent a VA spine examination in June 2010.  The Veteran reported suffering from low back pain which became worse after surgery on his left foot.  He noted constant, daily pain in the L4-S1 which was moderate in severity.  No radiation or flare-ups were reported.  The Veteran used a cane and was able to walk less than one mile, but more than a quarter mile.  No abnormalities of the spine were found.  The Veteran's forward flexion was to 95 degrees and his extension was to 30 degrees.  X-rays from 2005 were reviewed.  The examiner determined that no back problem was found and that the Veteran had normal x-rays and an examination.  

As noted previously, a private medical note dated in September 2011 indicates that the examiner assessed the Veteran's back and determined that he suffered from back pain.  The examiner noted the Veteran's reported injuries in service, to include hitting a tailgate and lifting a heavy object.  The Veteran's forward flexion was to 70 degrees and his extension was to 10 degrees.  There was no weakness or numbness reported.  As noted above, the examiner determined that the Veteran's back pain was more likely than not a direct result of his military service.  He noted that it also appeared that the Veteran's back pain was more likely than not related to the difficulties he has with his feet since the Veteran walked with a marked right-sided limp.  

The Board finds that an additional examination to determine whether the Veteran does, in fact, suffer from a low back disability, and if so, if there is a direct or secondary nexus between the Veteran's claimed low back disability, his active duty service, and his service-connected left and right foot disabilities is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).
 
The Veteran should be advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).

Lastly, claims file reveals VA treatment records dating up to August 2010.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain relevant VA treatment records dated since August 2010, including from the VA Medical Center in Salisbury, North Carolina, Community Based Outpatient Clinic in Charlotte, North Carolina and the Veteran Center in Charlotte, North Carolina.
 
2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and severity of his service-connected postoperative plantar callous left foot disability and service-connected postoperative plantar callous right foot disability.  The entire claims file must be reviewed by the examiner.

Following examination of the Veteran and review of the claims file, the examiner must identify all currently present manifestations of the service-connected left and right foot disabilities.  The examiner must also specifically indicate, for each foot, whether any associated foot disability is moderate, moderately severe, severe, or results in loss of use of the foot.

3.  Thereafter, the Veteran should be afforded a VA an appropriate examination to determine the nature and etiology of his low back disability, to include as secondary to his service-connected left and right foot disabilities.  The entire electronic claims file must be reviewed by the examiner. 

The examiner should address the following: 

a) Determine whether the Veteran has a low back disability and identify any such disability.

b) Is it at least as likely as not (50 percent or greater probability) that any low back disability found on examination had its onset during, or is etiologically related to, service? 

c) Is it at least as likely as not (50 percent or greater probability) that any low back disability was caused by a service-connected left and right foot disabilities?

d) Is it at least as likely as not (50 percent or greater probability) that any low back disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected left and right foot disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's low back disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the left and right foot disabilities.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. 

4.  After completion of the above development, the Veteran's claims remaining on appeal should be readjudicated.  If the claims remain denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


